Exhibit 10.1
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”), dated as of
                    , is made by and between Pike Electric Corporation, a
Delaware corporation (the “Company”) and                      (the
“Indemnitee”).
WHEREAS, the Indemnitee is a member of the Company’s Board of Directors (the
“Board”) and, as a member of the Board, performs a valuable service for the
Company;
WHEREAS, it is important that the Company retain and attract qualified and
capable individuals to serve on the Board;
WHEREAS, the Company and the Indemnitee understand the risks of litigation and
other legal proceedings currently facing directors of public corporations and
the related exposure of directors to liability for the expenses associated with
such litigation and other legal proceedings;
WHEREAS, the Company’s by-laws (the “Bylaws”) provide for the indemnification of
the Company’s directors and provide that any rights to such indemnification are
non-exclusive to any other rights to which the Company’s directors may be
entitled under any agreement;
WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”) under
which the Company is organized, empowers the Company to indemnify its directors
by agreement and to indemnify persons who serve, at the request of the Company,
as the directors or agents of other corporations or enterprises, and expressly
provides that the indemnification provided by Section 145 is not exclusive;
WHEREAS, the parties have determined that contractual indemnification as set
forth herein is reasonable and prudent and that such indemnification promotes
stability on the Board, and therefore promotes the best interests of the Company
and its stockholders;
WHEREAS, the Company desires that the Indemnitee serve or continue to serve as a
director of the Company free from undue concern for damages and expenses arising
out of or related to such services to the Company; and
WHEREAS, the Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Company on the condition that he or
she is furnished the indemnity and right to advancement of expenses provided for
herein.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the above premises and of director’s
continued service as a member of the Board, the parties hereto agree as follows:
1. Indemnification.
(a) Subject to the limitations set forth in this Agreement, the Company shall
indemnify and hold harmless, to the fullest extent permitted by applicable law
as it presently exists or may hereafter be amended, the Indemnitee if the
Indemnitee was or is made or is threatened to be made a party to or is otherwise
involved in any pending, threatened or completed action, suit, arbitration,
alternative dispute resolution proceeding, investigation, administrative
hearing, or other proceeding, whether by or in the right of the Employer, any
other Company, or any other person or entity, whether civil, criminal,
administrative or investigative (a “Proceeding”) by reason of the fact that the
Indemnitee is or was a director of the Company or is or was serving at the
request of the Company as a director of another company or of a partnership,
joint venture, trust, nonprofit entity, or other enterprise, including service
with respect to employee benefit plans, against all liability and loss suffered
and expenses (including attorneys’ fees) reasonably incurred by the Indemnitee
or on behalf of the Indemnitee.
(b) The indemnification provided by this Section 1 shall include all expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf
in connection with any Proceeding and any appeal therefrom, provided however,
that the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful.
(c) The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner which the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Indemnitee’s conduct was
unlawful.
2. Advancement of Expenses. Subject to the limitations set forth in this
Agreement, the Company shall pay the expenses (including reasonable attorneys’
fees) incurred by the Indemnitee in defending any Proceeding in advance of its
final disposition, provided, however, that such advancement of expenses shall be
made only upon receipt of an undertaking by the Indemnitee, substantially in a
form approved by the Company, to repay all amounts advanced if it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
therefor.
3. Repayment of Expenses. The Indemnitee agrees to reimburse the Company for all
reasonable expenses advanced under Section 2 in the event and only to the extent
it shall ultimately be determined by a final adjudication that the Indemnitee is
not entitled to be indemnified by the Company for such expenses.

 

- 2 -



--------------------------------------------------------------------------------



 



4. Claims for Indemnification or Advancement; Determination of Eligibility.
(a) Any claim by the Indemnitee for indemnification or advancement of expenses
under this Agreement shall be made in a writing delivered to the Company,
setting forth in reasonable detail the basis for such indemnification or
advancement and the amount requested, and accompanied by appropriate
documentation to support the amount so requested (or, in the case of advancement
of expenses to be incurred, the basis on which such amount is to be determined).
A claim for advancement may include future expenses reasonably expected to be
incurred, provided they are generally described in the claim, and provided that
the Company shall not be required to advance particular expenses covered by the
claim until it has received appropriate substantiation that those expenses have
been incurred and are appropriately included within the advances approved by the
Company pursuant to this Section 4.
(b) Promptly upon its receipt of a written claim for advancement of expenses to
which the Indemnitee is entitled hereunder, and within sixty days after its
receipt of a written claim for indemnity to which the Indemnitee is entitled
hereunder, the Company shall pay such advancement (and any future related
submissions for advancement of expenses as they are incurred) or such claim for
indemnity in full to or as directed by the Indemnitee. If and to the extent it
is required by law that the Company make any particular determination as to the
Indemnitee’s eligibility to receive such advancements or indemnity, or whether
the Indemnitee has met the standards set forth in Section 1(b) hereof, the
Company shall make such determination as promptly as practicable in good faith
and in accordance with such requirements of law, and in any event within sixty
days after its receipt of the claim from the Indemnitee. In the event that the
Company fails to make such determination as to the Indemnitee’s eligibility, or
makes a determination that the Indemnitee is ineligible for indemnification or
advancement of expenses hereunder, within such sixty day period, then the
Indemnitee may seek such determination from a court of competent jurisdiction.
In any such proceeding, the Company shall have the burden of proving that the
Indemnitee was not entitled to the requested indemnification or advancement of
expenses, and any prior determination by the Company to the contrary shall be to
no effect and shall not be given any weight by the court, it being the intention
of the parties that any determination by the court as to the Indemnitee’s
eligibility for and entitlement to indemnification or advancement of expenses
hereunder shall be made de novo based upon the terms of this Agreement and the
evidence presented to such court.
5. Further Limitations on Indemnification. In addition to the limitations on
Indemnification set forth in Section 1(b) above, the Company shall not be
obligated pursuant to this Agreement:
(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to a Proceeding initiated by the Indemnitee, except
(i) for Proceedings authorized or consented to by the Board of Directors of the
Company; or (ii) in the event a claim for indemnification or payment of expenses
(including attorneys’ fees) made under this Agreement is not paid in full within
sixty days after a written claim therefor has been received by the Company, the
Indemnitee may file suit to recover the unpaid amount of such claim and, if
successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim, including attorneys’ fees. In any such action the
Company shall have the burden of proving that the Indemnitee was not entitled to
the requested indemnification or payment of expenses under applicable law or
this Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



(b) Action for Indemnification. To indemnify the Indemnitee for any expenses
incurred by the Indemnitee with respect to any Proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, unless the Indemnitee is
successful in establishing the Indemnitee’s right to indemnification in such
Proceeding, in whole or in part; provided, however, that nothing in this Section
5(b) is intended to limit the Company’s obligation with respect to the
advancement of expenses to the Indemnitee in connection with any Proceeding
instituted by the Indemnitee to enforce or interpret this Agreement, as provided
in Section 4 hereof.
(c) Certain Plans and Agreements. To indemnify the Indemnitee in connection with
proceedings or claims involving the enforcement of the provisions of any
employment, severance or compensation plan or agreement that the Indemnitee may
be a party to, or beneficiary of, with the Company or any of the Company’s
subsidiaries.
(d) Section 16(b). To indemnify Executive on account of any proceeding with
respect to which final judgment is rendered against Executive for payment or an
accounting of profits arising from the purchase or sale by Executive of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, any similar successor statute, or similar provisions of state
statutory law or common law.
6. Non-Exclusivity of Rights. The right conferred on the Indemnitee by this
Agreement shall not be exclusive of any other rights which the Indemnitee may
have or hereafter acquire under any statute, provision of the Company’s
certificate of incorporation, the Bylaws, agreement, vote of stockholders or
disinterested directors or otherwise, or under any insurance maintained by the
Company; but such rights in the aggregate shall not entitle the Indemnitee to
duplicative multiple recoveries. The Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased acting as a director of the Company and
shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee.
7. Savings Clause.
(a) If any provision or provisions of this Agreement shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify the Indemnitee as to costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, including an action by or in the right of the
Company, to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by applicable law.
(b) No amendment or alteration of the Company’s certificate of incorporation or
the Bylaws or any other agreement shall adversely affect the rights provided to
the Indemnitee under this Agreement.
8. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

 

- 4 -



--------------------------------------------------------------------------------



 



9. Successor and Assigns. All of the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Company shall require and cause
any direct or indirect successor (whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
10. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware. If
a court of competent jurisdiction shall make a final determination that the
provisions of the law of any state other than Delaware govern indemnification by
the Company of its directors or former directors, then the indemnification
provided under this Agreement shall in all instances be enforceable to the
fullest extent permitted under such law, notwithstanding any provision of this
Agreement to the contrary.
11. Agreement Construction. This Agreement has been negotiated at arms length
and constitutes a fair and reasonable agreement amongst the parties. No party
shall be deemed to be the drafter of this Agreement or of any particular
provision or provisions, and no part of the Agreement shall be construed against
any party on the basis of that party’s identity as the drafter of this
Agreement.
12. Headings. The section and subsection headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
[signature page(s) follow on next page]

 

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

            PIKE ELECTRIC CORPORATION
      By           Name:           Title:           INDEMNITEE:
      By           Name:      

[Director Indemnification Agreement]

 

 